Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 1/7/2021. Claims 7 -13 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 1/7/2021 is acknowledged by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (German Patent document DE 102015209478 A1).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Morris (4,281,676).
Regarding claim 7, Morris discloses a hydraulic control device (Fig. 1) with a pressure control valve (10), the pressure control valve (10) comprising a control piston (12) (controls the flow to the clutch 
Regarding claim 12, the claim recites the control valve is used in a marine application,  it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 13, a hydraulic control device with a pressure control valve comprising a control piston (12)and a modulating piston (23) being coaxially movable relative to one another, at least one spring (25) being arranged between the control piston (12) and the modulating piston (23) and axially pushing the control piston and the modulating piston in opposite directions away from one another, a pressure chamber (26) being arranged adjacent an end face of the modulating piston (23) such that pressurization of the pressure chamber (26), by a third volume flow of pressure medium, pushing the modulating piston (23) in a direction toward the control piston (12), a first volume flow of the pressure medium flowing, via a first throttle (35), into the pressure chamber (26) for pressurizing the pressure chamber (26), a venting line (27) being connected to the pressure chamber (26) and having a second throttle (28) through which a second volume flow of the pressure medium can be discharged from the pressure chamber. Since the contained volume is the difference between the inflow and the outflow, the third volume flow will necessarily be equal to a difference between the first volume flow and the second volume flow.



Allowable Subject Matter
Claim 8 - 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753